UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1949


AMY GOSNELL; ANN BOWMAN,

                Plaintiffs - Appellants,

          v.

CATAWBA COUNTY; CATAWBA COUNTY SHERIFF’S OFFICE; COY REID;
DAVID LAIL; LIBERTY MUTUAL INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:14-cv-00179-RLV-DCK)


Submitted:   April 21, 2016                 Decided: April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Pulliam Quinn, THE       QUINN LAW FIRM, Greensboro, North
Carolina, for Appellants.        Patrick H. Flanagan, Virginia M.
Wooten, CRANFILL SUMNER        & HARTZOG LLP, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Amy    Gosnell      and    Ann   Bowman      appeal   the     district       court’s

judgment    granting       Defendants’      motion    to   dismiss        their    gender

discrimination      claims,      brought        pursuant   to     Title    VII    of   the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2012); age discrimination claims, brought pursuant to

the Age Discrimination in Employment Act of 1967, as amended, 29

U.S.C. §§ 621 to 634 (2012); and state law claims for tortious

interference      with    contract,      defamation,       and    punitive       damages.

We have considered the parties’ arguments and find no reversible

error.     Accordingly, we affirm the district court’s judgment.

Gosnell    v.    Catawba    Cnty.,    No.       5:14-cv-00179-RLV-DCK           (W.D.N.C.

July 24, 2015).            We dispense with oral argument because the

facts    and    legal    contentions      are     adequately      presented       in   the

materials       before   this    court    and     argument       would    not    aid   the

decisional process.


                                                                                 AFFIRMED




                                            2